Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Applicant's election without traverse of Group 1, claims 1, 3-4, 6-7 and 9 and Species A1 (Fig. 1), B1 (Fig. 18), C1 (Fig. 21), D2 (Fig. 25) and E1 (Fig. 31) in the reply filed on October 19, 2021, is acknowledged. The cancelation of Claims 10-11, 13-18, 21-22, 24-26, 28, 30 and 33 drawn to nonelected Groups 2 and 3 is acknowledged. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

4.	Claims 1, 3-4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vesely et al. (U.S. Publication No.20100087918)
Regarding Claim 1, Vesely discloses A compressible bileaflet frame as a flow control component for a side delivered transcatheter prosthetic valve, comprising:
an annular ring (Figure 3 #60) having a distal strut and a proximal strut opposite the distal strut, and
a first leaflet and a second leaflet (Figure 3 #58A and B) disposed within the annular ring forming a reciprocating flow control component, each leaflet comprised of pericardium or a biocompatible material (Paragraph [0047] lines 1-6),


    PNG
    media_image1.png
    289
    417
    media_image1.png
    Greyscale

wherein the distal strut is comprised of a first distal post (Figure 3#48A) attached length-wise to a second distal post (Figure 3#48B) and the proximal strut is comprised of a first proximal post (Figure 3#48A) attached length-wise to a second proximal post (Figure 3#48B), the distal strut and the proximal strut are oriented in an uncompressed configuration at an angle of between 45-135 degrees to a plane of the annular ring (a 90 degree angle can be seen in the figure 3 below),

    PNG
    media_image2.png
    289
    417
    media_image2.png
    Greyscale


wherein the second leaflet (Figure 3 #58B) is attached along an upper portion to the second semi-ellipsoidal frame member (Figure 3 #60, side two), at a distal portion to the second distal post, and at a proximal portion to the second proximal post (this attachment is shown in figure 3).
Regarding Claim 3, Vesely discloses, wherein the compressible bileaflet frame is comprised of a braided frame, a wire frame, or a laser-cut wire frame (Paragraph [0029] lines 19-22, nitinol or stainless steel for ex.).
Regarding Claim 4, Vesely discloses wherein the annular ring, the distal strut, and the proximal strut are a unitary construction (see figure 3).
Regarding Claim 6, Vesely discloses wherein the first semi-ellipsoidal frame member and the second semi-ellipsoidal frame member are formed from a flat band form of a superelastic shape-memory alloy, or a round-wire form of the superelastic shape-memory alloy, or a composite of the flat band form and the round-wire form of the superelastic shape-memory alloy (Paragraph [0029] lines 19-22).
Regarding Claim 7, Vesely discloses wherein the distal strut and the proximal strut are formed from a flat band form of a superelastic shape-memory alloy (Paragraph [0029] lines 19-22).
Regarding Claim 9, Vesely discloses wherein at least one of the first leaflet or the second leaflet is supported with one or more longitudinal supports integrated into or 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774